Citation Nr: 0728448	
Decision Date: 09/11/07    Archive Date: 09/25/07

DOCKET NO.  06-10 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for residuals of 
infectious mononucleosis.

2.  Entitlement to service connection for infectious 
hepatitis.

3.  Entitlement to service connection for residuals of 
submucous resection due to left septal deviation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from July 1962 to July 
1965.

This case comes before the Board of Veterans´ Appeals (Board) 
on appeal from an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.  In May 2007, the veteran testified 
before the undersigned at a Travel Board hearing held in 
Providence, Rhode Island.  The hearing transcript is 
associated with the record.  The Board has rephrased the 
issues certified for appeal to better reflect the contentions 
and evidence of record.

The veteran has raised a claim of entitlement to service 
connection for sleep apnea as secondary to residuals of 
submucous resection due to left septal deviation.  This claim 
is referred to the RO for appropriate action.

The issues of entitlement to service connection for residuals 
of infectious mononucleosis and infectious hepatitis are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran first manifested a deflected left nasal septum in 
service resulting in submucous resection.





CONCLUSION OF LAW

Residuals of submucous resection due to deflected left nasal 
septum were incurred during active service.  38 U.S.C.A. 
§ 1110, 1131 (West 2002 & Supp. 2006); 38 C.F.R. § 3.303 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty during periods of active wartime or peacetime 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303 (2006).

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. § 1111 (West 
2002).

The veteran's enlistment examination in July 1962 indicated a 
normal clinical evaluation of his nose.  Thus, the 
presumption of soundness attaches to the claim.  In July 
1964, he was referred to an ear, nose and throat (ENT) 
consultation due to a nasal polyp of the midline septum 
resulting in breathing difficulties.  The ENT consultation 
showed a marked septal deflection.  In November 1964, he 
underwent a submucous resection based upon a diagnosis of 
deflection of left nasal septum with obstruction.  It was 
deemed a line of duty injury that did not exist prior to 
enlistment.  

The veteran first manifested a deflected left nasal septum in 
service resulting in a submucous resection.  He is entitled 
to service connection for residuals of surgical intervention, 
affecting the integrity of his nasal passages, even if such 
residuals are currently noncompensable.  See 38 C.F.R. § 4.31 
(2006).  The Board, therefore, grants the veteran's claim of 
entitlement to service connection for residuals of submucous 
resection due to left septal deviation.

The duty to notify and assist has been satisfied to the 
extent necessary to allow the 
claim, and no further action is required.  See 38 U.S.C.A. 
§ 5103, 5103A; 38 C.F.R. § 3.159.



ORDER

The claim of entitlement to service connection for residuals 
of submucous resection due to left septal deviation is 
granted.


REMAND

The veteran was treated for infectious mononucleosis with 
hepatic involvement during service.  He claims to manifest 
current residuals, to include abnormal liver functioning.  
Neither the Board nor the RO are competent to speak to 
whether the veteran's infectious mononucleosis with hepatic 
involvement resolved without residual disability.  See 
McClendon v. Nicholson, 20 Vet. App. 79, 84 (2006) (Board not 
deemed competent to find that a back injury in service 
resolved without residuals).  Medical examination and opinion 
is required pursuant to 38 C.F.R. § 3.159(c)(4) to determine 
whether the veteran currently manifests any residuals from 
his in-service treatment for infectious mononucleosis with 
hepatic involvement.  The Board defers consideration of the 
claim of service connection for infectious hepatitis pending 
further development of the claim.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's treatment records 
from the New Bedford, Massachusetts, VA 
Outpatient treatment facility, dated since 
November 2004.

2.  Upon receipt of any additional 
evidence or information, schedule the 
veteran for appropriate VA examination in 
order to determine whether he manifests 
any residuals of his in-service treatment 
for infectious mononucleosis with hepatic 
involvement.  The claims folder should be 
provided to the examiner for review.  

Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should identify the current 
residuals of the veteran's in-service 
treatment of infectious mononucleosis, if 
any, to include whether there is any 
current residual hepatic abnormality.  

Specifically, the examiner should state 
whether it is at least as likely as not 
that the veteran suffers from any current 
residuals of the infectious mononucleosis 
with hepatic involvement treated during 
service.  

The examiner must provide a comprehensive 
report including a complete rationale for 
all opinions and conclusions reached.

3.  Thereafter, readjudicate the claims.  
If any benefit sought on appeal remains 
denied, the veteran and his representative 
should be furnished a supplemental 
statement of the case and an appropriate 
period of time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


